 



SERIES FA WARRANT AMENDMENT AGREEMENT

 

This SERIES FA WARRANT AMENDMENT AGREEMENT (this “Amendment”), dated as of June
13, 2014, by and among Senesco Technologies, Inc., a Delaware corporation (the
“Company”), and the investors listed on the signature pages attached hereto (the
“Holders”).

 

WHEREAS, on May 16, 2014, the Company issued to the Holders those certain Common
Stock Purchase Warrants to purchase shares of the Company’s common stock, par
value $0.01 per share (the “Common Stock”), with an exercise price of $3.00 per
share and a term of six months (the “Series FA Warrants”);

 

WHEREAS, pursuant to Section 5(l) of the Series FA Warrants, the Series FA
Warrants may be amended only with the written consent of the Company and the
Holders holding at least 51% in interest of the Series FA Warrants outstanding
at the time; and

 

WHEREAS, to induce the exercise of the Series FA Warrants, the Company and the
Holders now desire to amend the Series FA Warrants to, among other things,
extend the term of the Series FA Warrants, remove the cashless exercise
provision and allow each holder of Series FA Warrants to determine whether to
waive certain provisions of the Series FA Warrant.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.                  Definition of “Termination Date”. Effective upon the
Effective Date, the definition of the term “Termination Date” shall be revised
to now mean December 16, 2014.

 

2.                  Section 2(a) of the Series FA Warrant. Effective upon the
Effective Date, the second sentence of Section 2(a) of each Series FA Warrant is
hereby amended and restated in its entirety to read as follows:

 

“Within three (3) Trading Days following the date of exercise as aforesaid, the
Holder shall deliver the aggregate Exercise Price for the shares specified in
the applicable Notice of Exercise by wire transfer or cashier’s check drawn on a
United States bank.”

 

3.                  Section 2(c) of the Series FA Warrant. Effective upon the
Effective Date, Section 2(c) of each Series FA Warrant is hereby amended and
restated in its entirety to read as follows:

 

“c) “VWAP” means, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on a Trading Market, the daily volume weighted average price of the Common Stock
for the thirty (30) trading days (or the nearest preceding date) on the Trading
Market on which the Common Stock is then listed or quoted as reported by
Bloomberg L.P. (based on a Trading Day from 9:30 a.m. (New York City time) to
4:02 p.m. (New York City time)), (b)  if the OTC Bulletin Board is not a Trading
Market, the volume weighted average price of the Common Stock for the thirty
(30) trading days (or the nearest preceding date) on the OTC Bulletin Board, OTC
Markets or the “Pink Sheets” published by Pink OTC Markets, Inc., or (c) in all
other cases, the fair market value of a share of Common Stock as determined by
an independent appraiser selected in good faith by the Holders of a majority in
interest of the Securities then outstanding and reasonably acceptable to the
Company, the fees and expenses of which shall be paid by the Company.”

 

 

 



4.                  Section 2(d)(i) of the Series FA Warrant. Effective upon the
Effective Date, the first two sentences of Section 2(d)(i) of each Series FA
Warrant are hereby amended and restated in their entirety to read as follows:

 

“The Company shall use best efforts to cause the Warrant Shares purchased
hereunder to be transmitted by the Transfer Agent to the Holder by crediting the
account of the Holder’s prime broker with The Depository Trust Company through
its Deposit or Withdrawal at Custodian system (“DWAC”) if the Company is then a
participant in such system and there is an effective registration statement
permitting the issuance of the Warrant Shares to or resale of the Warrant Shares
by Holder, and otherwise by physical delivery to the address specified by the
Holder in the Notice of Exercise by the date that is one (1) Trading Day after
the delivery to the Company of the Notice of Exercise (such date, the “Warrant
Share Delivery Date”). The Warrant Shares shall be deemed to have been issued,
and Holder or any other person so designated to be named therein shall be deemed
to have become a holder of record of such shares for all purposes, as of the
date the Warrant has been exercised, with payment to the Company of the Exercise
Price and all taxes required to be paid by the Holder, if any, pursuant to
Section 2(d)(vi) prior to the issuance of such shares, having been paid.”

 

5.                  Section 2(e) of the Series FA Warrant. Effective upon the
Effective Date, Section 2(e) of each Series FA Warrant is hereby amended to
insert the following sentence at the end of the section:

 

“Notwithstanding anything to the contrary, the limitations contained in this
paragraph shall not apply to any Holder that, at the time of the requested
exercise of this Warrant, certifies to the Company that he, she or it was,
immediately prior to such request, required to report his, her or its holdings
and transactions relating to securities of the Company pursuant to Section 16 of
the Exchange Act.”

 

6.                  Section 5(f) of the Series FA Warrant. Effective upon the
Effective Date, Section 5(f) of each Series FA Warrant is hereby amended and
restated in its entirety to read as follows:

 

“f) Restrictions. The Holder acknowledges that the Warrant Shares acquired upon
the exercise of this Warrant, if not registered, will have restrictions upon
resale imposed by state and federal securities laws.”

 

7.                  Notice of Exercise. Effective upon the Effective Date, the
Notice of Exercise of each Series FA Warrant is hereby amended and restated in
its entirety to read as set forth on Exhibit A attached hereto.

 

8.                  Effective Date. This Amendment shall become effective upon
execution by the Company and Holders holding at least 51% in interest of the
Series FA Warrants outstanding at the time (referred to herein as the “Effective
Date”).

 

 

 



9.                  Except as specifically amended herein, all terms and
conditions contained in the Series FA Warrants shall remain in full force and
effect. To the extent there is any conflict between the Series FA Warrants and
this Amendment, the terms of this Amendment shall prevail.

 

10.              This Amendment shall be enforced, governed and construed in all
respects in accordance with the laws of the State of New York and shall be
binding upon the Holders, the Holders’ heirs, estate, legal representatives,
successors and assigns and shall inure to the benefit of the Company, its
successors and assigns.

 

11.              This Amendment may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be one and the same instrument, and may be executed by facsimile
signatures.

 

* * * * * * *

 

 



 

 

 

IN WITNESS WHEREOF, this Amendment has been duly executed by the parties hereto
as of the date first written above.

 

 

SENESCO TECHNOLOGIES, INC.

 

 

By:____________________________

Name:

Title:

 

 

HOLDER:

 

_______________________________

 

 

 

By:____________________________

Name:

Title:

 

 

 

 

 

 



[Signature Page to the Series FA Warrant Amendment Agreement]

 



 

 



 

NOTICE OF EXERCISE

 

To: Senesco Technologies, Inc.

 

(1)   The undersigned hereby elects to purchase ________ Warrant Shares of the
Company pursuant to the terms of the attached Warrant (only if exercised in
full), and tenders herewith payment of the exercise price in full, together with
all applicable transfer taxes, if any.

 

(2)   Payment shall take the form of lawful money of the United States; or

 

(3)   Please issue said Warrant Shares in the name of the undersigned or in such
other name as is specified below:

 

_______________________________

 

 

The Warrant Shares shall be delivered to the following DWAC Account Number or by
physical delivery of a certificate or DRS statement to:

 

_______________________________

 

_______________________________

 

_______________________________

 

 

[SIGNATURE OF HOLDER]

 

Name of Investing Entity:
______________________________________________________________________

Signature of Authorized Signatory of Investing Entity:
________________________________________________

Name of Authorized Signatory:
__________________________________________________________________

Title of Authorized Signatory:
___________________________________________________________________

Date:
______________________________________________________________________________________

 

 

 

 

 



[Notice of Exercise of Series FA Warrant As Amended]



 



 



 

 

